Citation Nr: 0711332	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  05-18 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1972 to 
February 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that continued a noncompensable 
rating for service-connected right ear hearing loss and 
denied the veteran's petition to reopen a previously-denied 
claim for service connection for left ear hearing loss.
An August 2005 rating decision reopened the claim for service 
connection for left ear hearing loss and granted service 
connection for that disorder.  The same August 2005 rating 
decision recharacterized the issue on appeal as increased 
rating for bilateral hearing loss and assigned an increased 
rating of 10 percent, effective March 29, 2004. 

Inasmuch as a rating higher than 10 percent for bilateral 
hearing loss is available, and inasmuch as a claimant is 
presumed to be maximum available benefit for a given 
disability, the claim for higher ratings, as reflected on the 
title page, remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

The veteran and his wife testified before the undersigned 
Veterans Law Judge at an RO hearing in Huntington, West 
Virginia in July 2006.  A transcript of their testimony has 
been associated with the claims file. 

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Board will 
advise the veteran when further action on his part is 
required.



REMAND

The veteran and his wife testified before the Board that the 
veteran's bilateral hearing loss has become worse since his 
last VA audiological evaluation in May 2004.  When a veteran 
claims that his condition is worse than when originally 
rated, and when the available evidence is too old for an 
evaluation of the claimant's current condition, VA's duty to 
assist includes providing him with a new examination.  Olson 
v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Accordingly, the RO should arrange for 
the veteran to undergo a VA audiological evaluation in order 
to determine the current severity of the veteran's bilateral 
hearing loss. 

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records for bilateral hearing loss.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  
The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.   The RO should arrange for the 
veteran to be given an audiolgical 
evaluation at an appropriate VA facility.  
The entire claims file must be made 
available to the audiologist designated 
to examine the veteran, and the 
examination reports should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  
The examiner should prepare a report of 
examination that details the current 
severity of the veteran's service-
connected bilateral hearing loss stated 
in terms conforming to the applicable 
rating criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the veteran's claim 
for initial rating higher then 10 percent 
for the service-connected bilateral 
hearing loss.  

4.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford him the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



